DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/05/2022 has been considered and entered.  The amendment overcomes rejections based on indefiniteness of the claims which are hereby withdrawn.  The response has been considered but was not found to be persuasive over the rejections in view of Descroix et al. (WO2016113229) which are hereby maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Descroix et al. (WO2016113229) which is published as Nicolay et al. (US 2018/0023028) and which is relied upon for making the claimed rejections.
In regards to claim 11, Nicolay teaches composition of thermoassociative additives with controlled association and lubricant compositions containing them (title).  The lubricant comprises a base oil and the polymeric composition [0012].  The polymeric composition comprises a mixture of polydiol random copolymer A1 and a random copolymer A2 comprising at least two boronic ester functions [0015].  The copolymer A1 comprises structures according to the limitations of M1 to M3 of the claims including acrylate, styrene etc. [0018 – 0041, 0180].  The polymer A2 boronic structures meet the limitation of M4 and M5 of the claims [0043 – 0054].  The polymers A1 and A2 each have molecular weights of from 10,000 g/mol while the claims require molecular weights of less than 9,500 g/mol for each of the polydiol and the boronic esters [0185, 0261].  
While the molecular weights do not overlap, amounts of 10,000 g/mol is so close to amounts of less than 9,500 g/mol that the properties would be expected to be similar absent any demonstration of significantly reduced properties, thus making the claimed molecular weights obvious.  Persons of ordinary skill in the art would find it obvious to use polymers having molecular weights of as low as 9500 g/mol which is approximately 10,000 g/mol with expectations of similar properties.
In regards to claims 12 – 22, 24, 25, 27, Nicolay teaches the composition and polymers having the claimed limitations and having similar PDI and degree of polymerization as claimed [0184, 0185 and 0261].
In regards to claims 23, 26, 28, Nicolay teaches the composition having the claimed limitations [0041, 0055 and 0059].
In regards to claims 29, 30, Nicolay teaches the composition having the lubricant base oil and the polymeric composition as previously stated.  Nicolay teaches the use of the composition in an engine (i.e., for vehicles) and thus when added to the engine would intrinsically perform the method of reducing fuel consumption [0411].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,292,985. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the claimed composition having the claimed polymers and which are present in lubrication oil and used in vehicle engine for reducing fuel consumption.
Claims 11 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 13,319,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the claimed composition having the claimed polymers and which are present in lubrication oil and used in vehicle engine for reducing fuel consumption.  The polymeric composition further comprises exogenous compounds not required in the instant claims thus anticipating them.
Claims 11 – 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 – 42 of copending Application No. 16/463,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches the composition and copolymer and method wherein the polymeric composition further requires the presence of exogenous compounds not required in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 11 – 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 – 31 of copending Application No. 17/058,392. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches the composition and copolymer and method wherein the polymeric composition further requires the presence of molar amounts of the M3 monomer which provides a basis for obviousness or anticipation of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,312,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the claimed composition having the claimed polymers and which are present in lubrication oil and used in vehicle engine for reducing fuel consumption.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the polymers of Nicolay are 10,000 or higher, and preferably 25,000 or higher and there is no motivation to use polymers having weights 9,500 g/mol as claimed.  The argument is not persuasive.
Nicolay does not particularly recite any adverse property for polymers having slightly lower than 10,000 g/mol.  Also, a molecular weight of 9,500 g/mol is so close to the range of 10,000 g/mol that persons of ordinary skill in the art would have found it obvious with expectation of similar properties.  It is generally held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Applicants argue that the claimed copolymer demonstrates unexpected results.  The argument is not persuasive.
The sole inventive example is not commensurate in scope with the claims.
The sole inventive example comprises polymers having oligomeric units with molecular weights of about 8000 g/mol and boronic compound with molecular weight of about 7100 g/mol which does not support the breadth of the claimed range that allows for polymers having molecular weights of 9,500 or less.  The example also fails to demonstrate criticality at the higher endpoint of the claimed range, or even at much lower molecular weights allowed by the claims.
The result is not persuasive.
The sole inventive example is compared with a comparative polymer having a molecular weight of about 40,000 and a boronic compound with molecular weight of 45,000 g/mol which is about 5 times heavier than the inventive polymer.  Applicant argues that the properties of polymers that are 5 or more times heavier as in the comparative example is what would be expected for polymers of Nicolay that can have about 4 to 4.5 times lower molecular weights of 10,000 g/mol which is merely speculative.  Applicants have failed to demonstrate criticality at the higher molecular weights of the claimed range.  Similarly, applicants have failed to demonstrate that the properties at 10,000g/mol would be significantly inferior to those of the sole inventive examples.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and which demonstrates unexpected results sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771